DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a fuselage assembly” in the seventh paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘fuselage assembly’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘fuselage assembly’ which is separate and independent from the ‘fuselage assembly’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘fuselage assembly’ previously set forth.
Claim 15 further recites the limitation “a utility fixture” in the eighth paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘utility fixture’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘utility fixture’ which is separate and independent from the ‘utility fixture’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘utility fixture’ which is separate and independent from the ‘utility fixture’ previously set forth.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3 and 28 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi (U.S. Patent Application Publication Number 2013/0152397) in view of Hafenrichter (U.S. Patent Number 6,513,231).
As to claim 1, Oberoi teaches a flexible fuselage manufacturing system (abstract) that comprises an autonomous tooling system that comprises: an external end effector connected to a drivable external mobile platform (figures 1 and 2, element 150a being the ‘external end effector’; pages 1 – 2, paragraphs 21 – 22 and 28, wherein the ‘automated guided vehicle’ is the ‘drivable external mobile platform’), wherein the external end effector is configured to: drill, from an exterior of a fuselage assembly, a hole through a first panel and a second panel of the fuselage assembly (figures 1 and 2, element 150a; paragraphs 20, 56, and 59); and insert a fastener through the hole (figures 1 and 2, element 150a; paragraphs 20 and 59); and an internal end effector configured to fasten the fastener within the hole and connected to a drivable internal mobile platform (figures 1 and 2, element 150b being the ‘internal end effector,’ see above; pages 1 – 2, paragraphs 21 – 22 and 28, wherein the ‘automated guided vehicle’ is the ‘drivable internal mobile platform’), wherein the drivable internal mobile platform is configured to: drive autonomously within an interior of the fuselage assembly (page 1, paragraph 22). Examiner notes that the claim does not require that the ‘drivable internal mobile platform’ be driven into the interior of the fuselage assembly. The claim merely requires that the ‘drivable internal mobile platform’ be configured to be driven into the interior of the fuselage assembly. It is the position of the Examiner that the ‘drivable internal mobile platform’ of Oberoi is so configured. This is because Oberoi teaches the ‘drivable internal mobile platform’ being an ‘automated guided vehicle,’ which acts to drive along the floor (page 1, paragraph 22). It is the position of the Examiner that this ‘automated guided vehicle’ is physically capable of driving to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the ‘automated guided vehicle’ to drive to the floor to the interior of the fuselage assembly, but the ‘automated guided vehicle’ is physically capable of driving to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the ‘automated guided vehicle.’ Oberoi further teaches that the drivable internal mobile platform is further configured to: maintain in tension, a utility cable that connects the drivable internal mobile platform to a utility fixture affixed to a floor of a manufacturing environment through a drivable tower configured to transport the drivable internal mobile platform to the interior of the fuselage assembly (figures 1 and 2, element 150b). Examiner again notes, that the claim does not require the internal mobile platform to be in tension with a utility cable that connects the drivable internal mobile platform to a utility fixture. The claim merely requires that the drivable internal mobile platform be configured be hold such a utility cable in tension. Examiner further notes that the claim also does not actually require the claimed manufacturing system to comprise either the utility fixture or a drivable tower. Again, the claim merely requires the drivable internal mobile platform be configured to hold a utility cable in tension, wherein the utility cable is also connected to the utility fixture and drivable tower. It is the position of the Examiner that it is physically possible to connect the drivable internal mobile platform to the utility cable (for instance, by tying the utility cable to the drivable internal mobile platform), wherein the utility cable is also connected to the utility fixture and drivable tower recited in the claim.
Oberoi further teaches a number of drivable fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable fixtures’; paragraphs 17 – 18). However, Oberoi does not teach the drivable fixtures being capable of coupling to a drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an end effector (figure 5, element 60 being the ‘autonomous tooling system’ and ‘end effector’; column 7, lines 20 – 45); a drivable tower that is configured to provide access to an aircraft assembly by the internal robotic device (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches that fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of fixtures to the drivable tower (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4). It would have been obvious to one skilled in the art to configure the drivable fixtures of Oberoi such that the drivable fixture are able to physically couple autonomously to a drivable tower such that a number of utilities flow from the number of drivable fixtures to the drivable tower, as taught by Hafenrichter, because one skilled in the art would have recognized that the end effectors of Oberoi requires a power source (such as electrical, pneumatic, or hydraulic) and such a configuration would provide the end effectors with said power source. Examiner further notes that the couples that connect the drivable tower to number of fixtures are further capable to allow the power to flow from the drivable tower to the number of drivable fixtures, in the same manner that the couples allow the power to flow from the number of drivable fixtures to the drivable tower.
As to claim 2, Oberoi further teaches that the internal end effector is configured to control a riveting tool (pages 2 and 3, paragraphs 28, 58, and 60).
Regarding claim 3, Examiner notes that the limitations of claim 3 are directed towards the ‘drivable tower.’ As explained in the obviousness rejection of claim 1 above, the ‘drivable tower’ is not a positively required element of the claimed manufacturing system. It is further the position of the Examiner that the manufacturing system of Oberoi in view of Hafenrichter is capable of use with the drivable tower recited in claim 3.
As to claim 28, Oberoi teaches that the external end effector is configured to control a second riveting tool (paragraphs 28, 58, and 60).
As to claim 29, Oberoi teaches that the intenral end effector is configured to control an internal fastener installation tool (paragraphs 28, 58, and 60).
As to claim 30, Hafenrichter teaches that the number of utilities flow from a utility fixtures that is coupled to a number of utility sources wherein the number of utilities comprises air (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4).
As to claim 31, Hafenrichter teaches that the number of utilities flow from a utility fixture that is coupled to a number of utility sources wherein the number of utilities comprises power (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4).
Claim(s) 15 and 17 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Hafenrichter and Vian (U.S. Patent Application Publication Number 2010/0235037).
As to claim 15, Oberoi teaches a flexible fuselage manufacturing system (abstract) that comprises: an autonomous tooling system that comprises: a drivable external mobile platform that comprises an external end effector (figures 1 and 2, element 150a being the ‘external end effector’; pages 1 – 2, paragraphs 21 – 22 and 28, wherein the ‘automated guided vehicle’ is the ‘drivable external mobile platform’), wherein the external end effector is configured to: drill a hole through a first panel and a second panel of a fuselage assembly (figures 1 and 2, element 150a; pages 1 and 3, paragraphs 20, 56, and 59); and place a fastener in the hole with an interference fit (figures 1 and 2, element 150a; paragraphs 20 and 59); and an internal end effector configured to fasten the fastener within the hole and connected to a drivable internal mobile platform (figures 1 and 2, element 150b being the ‘internal end effector’; pages 1 – 2, paragraphs 21 – 22 and 28, wherein the ‘automated guided vehicle’ is the ‘drivable internal mobile platform’), wherein the drivable internal mobile platform is configured to: move autonomously within an interior of the fuselage assembly (page 1, paragraphs 21 – 22). Examiner notes that the claim does not require that the ‘drivable internal mobile platform’ be driven into the interior of the fuselage assembly. The claim merely requires that the ‘drivable internal mobile platform’ be configured to be driven into the interior of the fuselage assembly. It is the position of the Examiner that the ‘drivable internal mobile platform’ of Oberoi is so configured. This is because Oberoi teaches the ‘drivable internal mobile platform’ being an ‘automated guided vehicle,’ which acts to drive along the floor (page 1, paragraph 22). It is the position of the Examiner that this ‘automated guided vehicle’ is physically capable of driving to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the ‘automated guided vehicle’ to drive to the floor to the interior of the fuselage assembly, but the ‘automated guided vehicle’ is physically capable of driving to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the ‘automated guided vehicle.’ Oberoi further teaches the drivable internal mobile platform being further configured to maintain in tension, a utility cable that connects the drivable internal mobile platform to a utility fixture through a drivable tower. Examiner again notes, that the claim does not require the internal mobile platform to actually be in tension with a utility cable that connects the drivable internal mobile platform to a utility fixture through a drivable tower. The claim merely requires that the drivable internal mobile platform be configured be in tension with such a utility cable. Examiner further notes that the claim also does not actually require the claimed manufacturing system to comprise either the utility fixture (Examiner notes that, as explained in the indefinite rejection set forth above, the ‘utility fixture’ of the limitation is being interpreted as a separate ‘utility fixture’ from the one previously set forth) or a drivable tower. Again, the claim merely requires the drivable internal mobile platform be configured to hold a utility cable in tension, wherein the utility cable is also connected to the utility fixture and drivable tower. It is the position of the Examiner that it is physically possible to connect the drivable internal mobile platform to a utility cable (for instance, by tying the utility cable to the drivable internal mobile platform), wherein the utility cable is also connected to the utility fixture and drivable tower recited in the claim. Oberoi further teaches a number of drivable cradle fixtures configured to support the fuselage assembly (figures 1 and 2, element 130; page 1, paragraph 17).
However, Oberoi also does not teach the drivable cradle fixtures coupling to the interior and exterior mobile platforms. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: a mobile platform that is configured to provide access to an aircraft assembly (figure 5, element 30 being the ‘mobile platform’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of cradle fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘cradle fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches the cradle fixtures being configured to physically couple autonomously in series to the mobile platforms; connecting power from the cradle fixture to the mobile platform in series (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4). It would have been obvious to one skilled in the art to configure the mobile platforms and the cradle fixtures of Oberoi such that the mobile platforms are able to physically couple autonomously to the cradle fixtures such that power is able to flow from the cradle fixtures to the mobile platforms, as taught by Hafenrichter, because one skilled in the art would have recognized that the internal and external end effectors of the internal and external mobile platforms of Oberoi requires a power source (such as electrical, pneumatic, or hydraulic) and such a configuration would provide the internal robotic device with said power. Examiner further notes that the couples that connect the cradle fixtures to the mobile platforms are further capable to allow the power to flow from a drivable tower to the number of drivable cradle fixtures, in the same manner that the couples allow the power to flow from the number of drivable cradle fixtures to the mobile platforms. Again, Examiner notes that the presence of the drivable tower is not a claimed element of the claimed manufacturing system.
However, while Oberoi in view of Hafenrichter teaches the cradle fixture being configured to connect to the internal and external mobile fixtures, so as to allow power to flow from the cradle fixtures to the mobile fixtures, Oberoi in view of Hafenrichter does not teach a source of the power. Vian teaches a flexible manufacturing system (abstract) that comprises: a robotic machine (figure 3, element 322 being the ‘robotic machine; page 3, paragraphs 46 and 52 – 58). Vian further teaches the system comprising a utility fixture affixed to a floor of a manufacturing environment and configured to provide a direct connection of power to the robotic machine (figure 1, element 326 being the ‘utility fixture’; page 4, paragraph 62). It would have been obvious to one skilled in the art to connect the cradle fixture of Oberoi in view of Hafenrichter with the utility fixture of Vian, because the cradle fixture of Oberoi in view of Hafenrichter requires a power source, and the utility fixture of Vian provides the required power.
As to claim 17, Oberoi teaches that the number of drivable cradle fixtures form an assembly fixture when the number of drivable cradle fixtures are in a number of selected cradle positions relative to each other (figure 2, elements 130; page 1, paragraph 17).
As to claim 18, Oberoi further teaches drivable internal mobile platform is configured to join a plurality of panels together (figures 1 and 2, element 150b being the; page 3, paragraphs 43 – 44).
As to claim 19, the discussion of claim 2 is incorporated herein.
As to claim 20, Oberoi teaches that the drivable internal mobile platform comprises an autonomously drivable internal mobile platform (pages 1 – 2, paragraphs 23 – 24).
As to claim 21, the discussion of claim 28 is incorporated herein.
As to claim 22, Oberoi teaches that the drivable external mobile platform comprises an autonomously drivable external mobile platform (pages 1 – 2, paragraphs 23 – 24).
As to claim 23 and 24, the discussion of claim 3 is incorporated herein.
As to claim 25, Oberoi teaches that the number of drivable cradle fixtures are a number of autonomously drivable cradle fixtures (page 1, paragraph 18).
As to claim 26, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture is configured to provide a number of utilities, in addition to power (figure 1, element 326; page 4, paragraph 62).
As to claim 27, the discussion of claim 29 is incorporated herein.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Hafenrichter and Vian as applied to claim 15 above, and further in view of Sarh (U.S. Patent Application Publication Number 2008/0244888).
As to claim 16, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture provides a number of utilities (figure 1, element 326; page 4, paragraph 62). However, Vian teaches the number of utilities comprises electricity (page 4, paragraph 62), rather than air. Sarh teaches a flexible manufacturing system (abstract) that comprises: an autonomously drivable tower (figure 2, element 20 being the ‘drivable tower’; pages 2 – 3, paragraph 31). Sarh further teaches that the tower may be powered either electrically or pneumatically (page 3, paragraph 32). It would have been obvious to one skilled in the art to power the drivable tower of Oberoi pneumatically, as taught by Sarh, because Sarh teaches that either electrical or pneumatic power may be used to drive a tower (page 3, paragraph 32). Examiner notes that it would then have been further obvious to one skilled in the art to provide the utility fixture of Oberoi in view of Vian with air, rather than electricity, so as to properly power the drivable tower of Oberoi in view of Vian.
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 9 – 10, that Oberoi does not teach a ‘drivable internal platform.’ Examiner disagrees. Oberoi expressly teaches the use of an ‘automated guided vehicle’ which is capable of driving within an interior of a fuselage assembly (pages 1 and 2, paragraphs 22 and 28). It is the position of the Examiner that this ‘automated guided vehicle’ may reasonably be considered a ‘drivable internal platform.’
Applicant next argues, on page 10, that Oberoi does not teach an ‘internal end effector.’ Examiner again disagrees. Oberoi expressly teaches the use of a ‘robot’ which is configured to fasten a fastener within a hole (figures 1 and 2, element 150b; pages 1 – 2, paragraphs 21 – 22). It is the position of the Examiner that this ‘robot’ may reasonably be considered the ‘internal end effector.’
Finally, Applicant generally argues, on pages 11 – 12, that the prior art does not teach the limitations of claim 1. Examiner refers to the above rejection of claim 1 over Oberoi in view of Hafenrichter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726